Citation Nr: 9933498	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) from 
July 24, 1997.

Entitlement to a disability evaluation in excess of 30 
percent as of June 1, 1998 for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran had active service from January 1969 to 
August 1970.

In August 1999, in conjunction with his videoconference 
hearing before the undersigned Member of the Board, the 
veteran submitted additional evidence with a waiver of RO 
consideration.  The Board accepted this evidence in 
accordance with relevant regulatory authority.  38 C.F.R. 
§ 20.1304 (c) (1999).


REMAND

During the pendency of these claims, the veteran has stated 
on numerous occasions that he has had to miss a substantial 
amount of work because of his PTSD symptoms.  The veteran's 
employer informed his service organization that he required 
30 days of leave from June 26, 1997 to July 26, 1997.  The 
veteran again repeated this point at the time of his August 
1999 videoconference hearing before the undersigned Member of 
the Board, and indeed, testified that he missed two or three 
days of work per week.  The Board believes those employment 
records dating from 1997 to the present may be useful in 
adjudicating the veteran's claims.  

In addition, the Board notes that the VA provided the veteran 
with a VA psychiatric examination in February 1999.  The 
veteran was employed.  At that time the VA examiner found 
that the veteran's PTSD caused a moderate amount of social 
and occupational dysfunction; the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 55.  

In May 1999, the veteran sought an evaluation from Elaine M. 
Tripi, Ph.D., a private psychologist in Brighton, Michigan.  
She stated that the veteran would not be able to sustain 
substantially gainful employment, and assigned a GAF score of 
39.  In addition, Dr. Tripi listed psychiatric symptoms that 
were not present at the time of his February 1999 
examination.  Her results reflected symptomatology far more 
severe than that noted only a few months earlier, and the 
Board believes that reconciliation of these results may be 
useful.

In light of the above, the Board believes that further 
evidence is needed before an informed decision can be made, 
and thus, these claims are REMANDED for the following action:

1.  After obtaining any required 
authorization and consent, the RO is 
requested to obtain the veteran's 
attendance records from Ford Motor 
Company dated from 1997 to date.  The 
veteran and his representative are also 
requested to assist the RO in obtaining 
these records, if needed.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the nature and severity of his 
PTSD.  Any and all indicated studies and 
tests that are deemed necessary by the 
examiner should be accomplished.  
Following a through evaluation, the 
examiner should offer an opinion 
regarding the degree of occupational and 
social impairment caused by the veteran's 
service-connected PTSD in terms of the 
nomenclature set forth in the schedule 
for rating psychiatric disorders.  The 
examiner is also requested to render a 
multi-axial diagnosis, including 
assignment of a GAF score and explanation 
of what the score means in light of the 
nomenclature of the DSM-IV.  In addition, 
the examiner is requested to reconcile 
the results of the May 1999 examination 
from Dr. Tripi and results from a 
February 1999 VA examination, in 
particular the GAF scores.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the veteran's 
claims file must be made available to the 
examiner for review.

3.  Thereafter, the RO should again rate 
the veteran's PTSD on the basis of all 
the evidence of record, including the 
evidence received in August 1999.  If any 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


